Title: To James Madison from Benjamin Waterhouse, 18 March 1815
From: Waterhouse, Benjamin
To: Madison, James


                    
                        First Mily. DistrictCambridge 18th. March 1815.
                        Sir,
                    
                    Duty, and the consideration of a large family impel me to address the President of the United-States at this period of the reduction of the army.
                    It is pretty well known that from the time of “the affair of the Chesepeake frigate,” that I, with my friend J. Q. Adams, (who was then on a visit in my family) abandoned the ranks of the Federalists; and have ever since steadily supported the National Administration with our voices & our pens, in many instances conjointly. In consequence of this course of political conduct, this university, which is the great fortress, or strong-hold of junto-ism, deprived me of my medical-professorship which I had held 28 years, & give it to a violent man of the opposite party. The same current of persecution operating in a different direction, swept away all my practice as a physician, & even cut up that branch of it, which I had so dearly earned, viz Vaccination. The fell rancour of their pursuit would be incredible, out of this region of systematic persecution. All my long exertions in defending vaccination in its disputed march through an host of enemies, availed nothing to the man who dared to vindicate the broad principles of the nation, against the narrow ones of Massachusetts.
                    Finding myself striped of my professorship, which I had, in a great measure founded; & feeling my practice, every day, secretly destroyed; and all for my adherence to the principles of the national administration, I presented a petition to Congress (3 years since) praying some consideration for my public & unremunerated services in vaccination, when a committee

reported that it should be referred to the President, or rather to the Secretary at war. Soon after this, the late President Adams, Mr Gerry, & Dr Rush, at first without my knowledge, recommended me to your Excellency as a suitable person for the place of Physician General. Upon its being given to the worthy Dr, Tilton, Mr Gerry was requested by General Armstrong to know if I would accept of the place of hospital surgeon in this district. The marked satisfaction expressed in the numerous letters from the Physician General, leaves me no doubt that I fulfilled the duties of that station.
                    Circumstanced as I now am, striped of all my literary offices, & of my practice by party intrigue & revenge, I find the profits of my station a serious object to my family. Of all our hospitals surgeons, I am the oldest man. Most of them from this region are my pupils. They are young, or middleaged, & are fair candidates for practice, & all of them can again enter into it; but I can never. Being sixty years of age, & with the frame & habit of a literary man, I never can think of again combating for practice, especially in a region, where nothing but federalism can, as yet, prosper. Your worthy predescessor Mr Jefferson says to me—“come south of Connecticut, where many will be glad to see you;” but it is too late for any but my sons to emigrate.
                    As my intimate friend Gerry is dead, & I am loath to disturb the repose of my venerable friend Adams, now 80 years of age, why may I not speak truth for myself, and say, that of the eight news-papers printed in Boston, only three of them are friendly to the Administration, & that the columns of all three, more particularly of the Patriot & Yankee are chiefly from my pen, without any other profit for my labour than the satisfaction of repelling bad principles, & dessemenating good ones. In a word, I have for seven years past poured a constant stream of republicanism on the wheels of our national government, while all around me sought to obstruct them, if not to destroy the whole machinery, & I have suffered accordingly.
                    On this account it is, that I look up to the government, whose honor is my honor, and ask of its President not to leave me, in the decline of life to the exultation of our common enemies, but to continue to employ me in its service with such a stipend, that I may still maintain the respectability of my standing and use my pen, as well as exercise my profession for the good of our dear republic.
                    Instead of applying to others, I have chosen to express my own feelings to the head of our great Nation, in my own way; and am with a high degree of respect & steady attachment His very humble servt.
                    
                        Benjamin WaterhouseHospital Surgeon& Director of the1st. Military District
                    
                 